Citation Nr: 1324412	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the evaluation for bilateral hearing loss to 20 percent disabling.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his claim be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an evaluation in excess of 20 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In a statement received in June 2013, the Veteran indicated that he wished to withdraw the appeal for an increased rating for bilateral hearing loss.  Because the Veteran has clearly indicated his wish to withdrawal the appeal, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.
ORDER

The claim as to an evaluation in excess of 20 percent for bilateral hearing loss is dismissed.  




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


